Oliver, Presiding Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between counsel for the respective parties as follows:
(1) That as to the merchandise involved herein, marked on the invoices with a green-ink M and the initials J. D. F. (Exmr. J. D. Flynn), the market value or price at the time of exportation, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the appraised values of the merchandise less any additions for French tax made by the importers under duress at the time of entry.
(2) That at the time of exportation there was no higher foreign value for this merchandise.
(3) That the appeals as to all other merchandise not marked with the letter M as stated above and contained on the invoices are abandoned, and that these cases may be submitted on the foregoing stipulation.
On tbe agreed facts I find tbe export value, as that value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of the value of tbe merchandise represented on the invoice by tbe items marked with a green-ink M and the initials J. D. F. by Examiner J. D. Flynn, and that such values are tbe appraised values, less any additions for French tax made by tbe importers under duress at the time of entry.
Tbe appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are hereby dismissed.
Judgment will be rendered accordingly.